Citation Nr: 0433634	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  98-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	David A. Frank, Attorney



ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service form September 1971 to August 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

In June 2001, the Board denied service connection for 
hypertension.  The veteran appealed to the Court of Appeals 
for Veterans Claims (Court).  In July 2002, the parties 
agreed on a Joint Motion.  In July 2002, the Veterans Claims 
Court vacated the Board's June 2001 decision and remanded the 
matter to the Board for readjudication consistent with the 
Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that additional development 
remains needed.  In fact, while the case was in remand 
status, additional development concerning representation has 
occurred requiring clarification of that matter.  This matter 
will be set out in detail below.

In April 1999, the Board remanded the case for further 
development, to include obtaining copies of sick call reports 
and hospital records by performing a records search with 
National Personnel Records Center (NPRC) and by directly 
contacting, any military facility relating to the veteran's 
reported treatment, including Ayer's Kaserne, Kirch Goens, 
Germany.  The NPRC should search alternative sources and 
record the results of its search.  Documentation as to the 
efforts undertaken, as well as the results should have been 
associated with the claims file.  A request for the military 
treatment records was sent to Ayer's Kaserne, Kirch Germany 
was sent, however, no response was associated with the claims 
file.  The results of an NPRC search and alternative sources 
was not associated with the claims file.  

In the Joint Motion, the parties noted that a request for the 
military treatment records was sent to Ayer's Kaserne, Kirch 
Germany was sent, however, no response was associated with 
the claims file.  The parties also noted that there was no 
documentation of the efforts undertaken of a NPRC search or a 
search for alternative records.  In the Joint Motion, it was 
asserted that another Remand was necessary to comply with the 
Board's previous remand instructions.  

Pursuant to a February 2003 Board development memo, 
additional development was requested consistent with the 
April 1999 Board remand and Joint Motion.  The Board's 
development memo was the equivalent of a remand and was done 
under authority that existed at that time.  See 38 C.F.R. 
§ 19.2 (2003).

Upon receipt of the additional evidence developed in company 
with the Board's February 2003 development memorandum, it is 
observed that the Board's instructions were again not 
entirely followed with respect to a request from the NPRC, or 
appropriate agency for additional service records (including 
sick call reports, inpatient clinical records, 
outpatient/dispensary clinical records, etc.) and alternative 
sources.  A request for the military treatment records was 
sent to Ayer's Kaserne, Kirch Germany was sent, but once 
again, no response has been associated with the claims file.  
Specific confirmation of negative searches was also 
requested.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  It is incumbent that if 
there are no records that can be found a negative response is 
of record.  See 38 C.F.R. § 3.159.

As noted above, there is a representation matter that must be 
clarified.  At the time of previous proceedings before the 
Board, appellant was represented by a State Department of 
Veterans Affairs.  Before the Court he was represented by a 
private attorney.  After the Court Order was received at the 
Board, the attorney was informed that he would not be 
considered to be the appellant's representative before the 
Board in the absence of filing of certain documents.  No 
appropriate documents appear to be on file, and the VA has 
proceeded on the basis that his representative is the State 
Organization.  In early 2004 a statement was received from 
the attorney, suggesting that he is taking part of the 
appeal.  No documents of representation are on file and the 
State Service Organization has not had an opportunity to make 
additional argument, so further development is needed.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  Contact appellant for the purposes of 
clarifying his representation.  He should 
indicate whether he desires 
representation by the Alabama Department 
of Veterans Affairs, where is current 
power of attorney exists.  In the 
alternative, if he desires representation 
by the attorney who represented him 
before the Court, he should submit 
additional documentation to that affect, 
as needed to make that appointment valid 
and in effect revoke the power of 
attorney to the State Organization.

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request any 
additional service medical records 
(including sick call reports, inpatient 
clinical records, outpatient/dispensary 
clinical records, etc.) and any service 
separation/discharge examination report.  
Such records include, but are not limited 
to, treatment for hypertension at Ayer's 
Kaserne, Kirchgoens (Kirch Gons/Kirch 
Goens), Germany between February 4, 1972 
and January 24, 1974 (appellant has 
specifically alleged treatment for 
hypertension during the summer of 1972).  
If indicated, NPRC, or any other 
appropriate agency, should attempt to 
directly contact any military medical 
facility at Ayer's Kaserne, Kirchgoens 
for such records.  If no such service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

The NPRC, or any other appropriate 
agency, should search alternative sources 
for any records of appellant's treatment 
for hypertension and record the results 
of its search.  If no such service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  The RO should re-adjudicate the claim 
on appeal.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in January 2004.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.  It may be 
necessary to forward the claims folder, 
with all accomplished development, to the 
representative either at the law firm or 
to the Alabama RO so that a presentation 
can be made.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




